Broyles, J.
There was no request by the plaintiff in error that the charge of the court be transmitted to this court for inspection; and, in the absence of the entire charge, there does not appear to be any material error in the excerpts therefrom complained of. See Mixon v. State, 15 Ga. App. 252 (3) (82 S. E. 935). The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.

Accusation of sale of liquor; from city court of Polk county— Judge John K. Davis. ^ February 25, 1916.
Irwin & Tison, for plaintiff in error.
J. A. Wright, solicitor, contra.